Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 is pending in the instant application. 
Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William J. Davis, Attorney for Applicant, on 18 December 2021. This amendment refers to the claims submitted on 18 November 2021.
The application has been amended as follows:
In claim 1, last two lines, delete the text which is 

    PNG
    media_image1.png
    56
    645
    media_image1.png
    Greyscale

and insert -- wherein the mole ratio of said active pharmaceutical ingredient (b) to said compound (a) ranges from 1:1 to 3:1. --
Allowable Subject Matter
Claim 1 is allowed for reasons (reproduced below) detailed in the notice of allowance mailed on 13 December 2021. 
The following is an examiner’s statement of reasons for allowance:
Dengale (Advanced Drug Delivery Reviews 2016, 100, 116-125, cited in PTO-892 of 20 May 2021) and Perrin et al. (Cryst. Growth Des. 2017, 17, 3236-3249, published 21 April 2017, cited in IDS) disclose the closest prior art, namely: 
 	Dengale teaches (Table 2) co-amorphous formulations/amorphous dispersions of carbamazepine (as active pharmaceutical ingredient) comprising amino acids arginine, tryptophan, or phenylalanine as non-polymeric co-formers. Dengale teaches that coamorphous drug formulations improve oral bioavailability of poorly water-soluble drugs through drug dissolution enhancement as a result of the amorphous nature of the material (Abstract). Dengale provides an overview of the coamorphous field and investigates co-amorphous formulations from the viewpoint of solid dispersions, describing their formation and mechanism of stabilization (Table 2), studying their impact on dissolution and in vivo performance; 
 	Perrin et al. teach 
    PNG
    media_image2.png
    75
    132
    media_image2.png
    Greyscale
(compound 1, Scheme 1) and further teach (page 3246, right column, third paragraph) that this class of compounds warrants further exploration in a crystallization inhibition context, for example in  the stabilization of coamorphous phases.
 	The combined teachings of Dengale and Perrin do not anticipate, nor do they render obvious the instant invention for the following reasons: Applicant has persuasively argued (Remarks of 20 October 2021 and 18 November 2021) that there is unpredictability in the field of co-amorphous formulations due to no clear rationale on the suitability of an excipient as a co-former; that certain co-formers can be successfully co-amorphized with one drug but not necessarily with another and, as a result, finding a good co-former for a given drug might be labor-intensive given the plethora of different co-formers; that, for a given co-former, different pharmaceutically active ingredients have to be screened individually, in order to establish 
    PNG
    media_image3.png
    117
    216
    media_image3.png
    Greyscale
is an effective co-former suitable for the 13 specific active pharmaceutical ingredients (API) listed in claim 1, when the mole ratio of the API to the co-former is within the instantly claimed range of 1:1 to 3:1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627